oy

AO 245B (Rev. 02/08/2019} Judgment in a Criminal Petty Case (Modified) “ . Page | of 1

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V. ; (For Offenses Committed On or After November |, 1987)
Lucas Mauricio-Roberto Case Number: 3:20-mj-20184

Amber Rabon-Lura
Defendant's Attorney

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 93940298
THE DEFENDANT: JAN 27 2020
pleaded guilty to count(s) 1 of Complaint GLERKHUSDISTReT cour
CL] was found guilty to count(s) . SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 - ILLEGAL ENTRY (Misdemeanor) ]

LI The defendant has been found not guilty on count(s)
[1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be : oS pte oa
imprisoned for a term of: f

 

/ -TIME SERVED Ty days

XX] Assessment: $10 WAIVED ] Fine: WAIVED

XI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Monday, January 27, 2020
Date of Imposition of Sentence

AQ

HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Received

 

Clerk’s Office Copy | - 3:20-mj-20184

 
